              Case 1:20-cv-07826-VEC Document 9
                                              8 Filed 01/25/21 Page 1 of 2
                                                                         1
                                                                                             YAAKOV SAKS▪*
                                                   USDC SDNY
                                                                                               JUDAH STEIN▪
                                                   DOCUMENT
                                                                                            ELIYAHU BABAD▪
                                                   ELECTRONICALLY FILED
                                                                                          RAPHAEL DEUTSCH ^
                                                   DOC #:
                                                   DATE FILED: 1/25/2021                     DAVID FORCE ▪
                                                                                           NAKICHA JOSEPH
                                                                                          MARK ROZENBERG ▪
                                                                                          KENNETH WILLARD▪



MEMO ENDORSED
                                                                                                 NJBar Admissions
                                                                                           ^ CT & NJ Bar Admissions
                                                                                                 ▪ NY Bar Admission
                                                                                      *Federal Court Bar Admissions
                                                                  AR, CT, CO, DC, IL, MI, MO, ND, NE, NM, TN, TX, WI
   285 Passaic Street, Hackensack, NJ 07601| tel: 201.282.6500|fax: 201.282.6501|www.steinsakslegal.com


   January 25, 2021

   Via CM/ECF
   The Honorable Valerie Caproni
   United States District Court
   Southern District of New York

          Re:     Monegro v. D Artagnan, Inc.
                  Case #: 1:20-cv-7826

   Dear Judge Caproni:

            We represent the plaintiff in the above matter. We write to respectfully request that the
   initial conference currently scheduled for January 29, 2021, at 10:00am be adjourned or canceled.
   Despite being served on October 23, 2020, Defendant has not made contact with Plaintiff. Plaintiff
   respectfully requests leave of the Court in order to file his motion for default.

          This is the first request for an adjournment.

          We thank Your Honor and the Court for its kind considerations and courtesies.


                                                                  Respectfully submitted,

                                                                  s/ Mark Rozenberg
                                                                  Mark Rozenberg, Esq.

   cc:    All Counsel of Record via ECF
          Case 1:20-cv-07826-VEC Document 9 Filed 01/25/21 Page 2 of 2




The January 29, 2021 IPTC is ADJOURNED until February 12, 2021.
Plaintiff must serve a copy of this order on Defendant not later than
February 1, 2021, and file an affidavit of service on ECF not later than
February 3, 2021. If counsel for Defendant fails to enter an appearance
on the docket by February 5, 2021, the Court will cancel the February
12, 2021 IPTC, and Plaintiff must apply for a default judgment in
accordance with this Court's Individual Practices not later than February
19, 2021.


SO ORDERED.


                            1/25/2021
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
